Response to Arguments

Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Spada et al. does not disclose or reasonably suggest its time sensitive network comprising a transmitter and at least one receiver, wherein the receiver is configured to create a synchronized clock that is traceable to the transmitter, the Examiner respectfully disagrees.  Spada et al. teaches a time sensitive network 190, TSN, connecting a primary grandmaster clock 110, pGM, and a backup grandmaster clock 120, bGM, which communicate over synchronous Ethernet links of the TSN (See page 2 paragraph 18 and Figure 1 of Spada et al.).  Spada et al. et al. also discloses the links between the pGM and bGM including interfaces 112 to transmit and receive messages over the network (See page 2 paragraph 18 and Figure 1 of Spada et al.).  These interfaces comprise a transmitter and at least one receiver.  Spada et al. further discloses the bGM deriving its clock from the pGM based on pSync 170 messages received from the pGM, such that the derived clock of the bGM is traceable to pSync messages transmitted by the interface 112 of the pGM (See page 4 paragraph 28 and Figure 4 of Spada et al.).  Thus, it is believed that Spada et al. does teach its time sensitive network comprising a transmitter and at least one receiver, wherein the receiver is configured to create a synchronized clock that is traceable to the transmitter.  Therefore, the amended claim limitations do not appear to overcome the current grounds of rejection based on the teachings of Spada et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461